011GINAL                                           08/09/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: OP 22-0398


                                          OP 22-0398


  DAVID SANDOVAL,
                                                                             AUG 0 9 2022
               Petitioner,                                                Bowen Greenw0
                                                                                         00
                                                                        Clerk of Supreme
                                                                           State
                                                                                         Court
                                                                                   of Mo,t   ana

        v.
                                                                       ORDER
 SILVER BOW COUNTY JAIL,
 MARK JOHNSON,
 Jail Administrator,

              Respondents.



       David Sandoval has filed a Petition for Writ of Habeas Corpus, contending he is
being illegally incarcerated due to being held on "no bond" in the Butte-Silver Bow County
Detention Center. Sandoval asserts that he was arrested on December 21, 2021, and has
had no court dates since that time.
      We have obtained and reviewed copies of the docket sheets for Sandoval's three
pending court cases. The State sought to charge Sandoval for various felony offenses,
beginning in May 2021. In his first case (Cause No. DC-21-089), the District Court
arraigned him on May 19, 2021 and released him. Sandoval had appearances for new
offenses in his second and third cases in July 2021. In December 2021, the court issued a
bench warrant for Sandoval's arrest and ordered he be held without bond in both his first
and second cases. Since the time that Sandoval mailed his Petition to this Court, he has
appeared with counsel at a July 20, 2022 hearing in his first two cases, and the court has
re-set the pre-trial conference and jury trial to September 2022 in his third case.
        Sandoval is not entitled to habeas corpus relief because he has not demonstrated
illegal incarceration. Section 46-22-101(1), MCA. Sandoval's current incarceration is due
to his being held without bail pursuant to the bench warrant issued in his first two felony
charges. Bail is a matter within the discretion of the trial court. The grant or denial of bail
is a ruling we should not be inclined to disturb unless a clear abuse of such discretion
appears. Grafft v. Mont. Fourth Judicial Dist. Court, 2021 MT 201, ¶ 11, 405 Mont. 192,
197, 492 P.3d 1213 (citations omitted). Sandoval has not demonstrated a clear abuse of
discretion.
       We note that Sandoval has counsel to represent him in his underlying proceedings
and should refrain from filing petitions on his own behalf with this Court. M. R. App. P.
10(1)(c). Sandoval may seek an appeal of any final judgment. Section 46-20-104(1),
MCA.
      IT IS ORDERED that Sandoval's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
     The Clerk is directed to provide a copy of this Order to: the Honorable Robert J.
Whelan, Second Judicial District Court; the Honorable Kurt Krueger, Second Judicial
District Court; Tom Powers, Clerk of District Court, under Cause Nos. DC-21-89, DC-21-
164, and DC-21-168; Kelli Johnson Fivey, Deputy County Attorney; Walter M.
Hennessey, Defense Counsel; counsel of record; Mark Johnson, Butte-Silver Bow County
Detention Center; and David Sandoval personally.
       DATED this t       day of August, 2022.




                                                             Chief Justice



                                                   if $L
                                                       «-???
                                           2